United States Court of Appeals
                       For the First Circuit

No. 16-1765

      OAHN NGUYEN CHUNG, Individually and as Administratrix
         of the Estate of LISA TAM CHUNG, and LIEM CHUNG,

                      Plaintiffs, Appellants,

          OLLIE DAILY, LOREN DAILY and PATRICIA DAILY,

                            Plaintiffs,

                                 v.

                       STUDENTCITY.COM, INC.,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                  Selya and Lynch, Circuit Judges.


     Joseph P. Musacchio, with whom Anthony Tarricone and
Kreindler and Kreindler LLP were on brief, for appellants.
     Rodney E. Gould, with whom Robert C. Mueller and Smith Duggan
Buell & Rufo LLP were on brief, for appellee.



                           April 14, 2017
           SELYA, Circuit Judge.     District courts have authority to

enter summary judgment on grounds not raised by the parties.          That

authority, though, is far from unbridled. Here, the district court

— with the acquiescence of the parties — limited pretrial discovery

to specific issues.      It later entered summary judgment on a

completely different issue — an issue not briefed and on which

discovery had not been allowed.        Concluding, as we do, that the

district court's shift in focus exceeded its authority, we vacate

the judgment and remand for further proceedings consistent with

this opinion.

I.   BACKGROUND

           We rehearse the facts in the light most amenable to the

parties opposing summary judgment (here, the plaintiffs).              See

Jones v. Secord, 684 F.3d 1, 3 (1st Cir. 2012).           StudentCity.com,

Inc. (StudentCity) is a Delaware corporation that maintains its

principal place of business in Massachusetts.            It sells vacation

packages to students, including those traveling for spring break

or to celebrate graduations.

           In the fall of 2007, Lisa Tam Chung and Loren Daily were

high-school   seniors   in   Grand   Prairie,   Texas.      A   StudentCity

representative contacted Loren to promote the firm's wares and

piqued her curiosity about booking a graduation trip.               Once a

critical mass of students had expressed interest about such a trip,

the StudentCity representative held an informational meeting.          The


                                 - 2 -
representative assured the assemblage (including several parents)

that StudentCity staff attend all events and that participating

students would not be permitted to go anywhere unaccompanied.          She

also distributed promotional materials that stated in pertinent

part:

           StudentCity will provide "[o]n site staff at all scheduled

            events — beginning to end."

           StudentCity "staffs all scheduled events from beginning to

            end."

           StudentCity maintains "the largest staff-to-student ratio

            and our 24-hour staff is there to give you the peace of

            mind you need."

           StudentCity staff will be present "to assure that everyone

            is having a great and responsible time."

              Loren's parents met with the StudentCity representative

and   read     the   written   materials.    Lisa   relayed   StudentCity's

representations        to   her   parents,   who    had   limited   English

proficiency.         With the blessing of both families, the girls

purchased vacation packages for a June 2008 trip to Cancún, Mexico,

adding an optional snorkeling excursion.

              The snorkeling excursion took place on June 7, when the

participants boarded the SS Sea Star, a catamaran owned and

operated by Servicios Maritimos y Acua del Caribe SA de C.V. (SMA).

A StudentCity staff member transported Lisa and Loren to the Sea


                                     - 3 -
Star, a vessel approved to carry eighty passengers and three crew

members for this kind of outing.1    On the day in question, however,

it carried at least 120 StudentCity travelers and no fewer than

210 persons in total.    No on-duty StudentCity representative was

on board.

            The snorkeling trip had a tragic ending: the Sea Star

hit a coral reef and began to take on water, yet the crew provided

no assistance to the passengers (indeed, some crew members deserted

ship).   Acting on their own, Lisa and Loren donned life preservers

and tried to reach safety by grabbing a rope that extended between

the Sea Star and a small private vessel.     Their efforts failed and

they were pulled under the water. Loren suffered serious injuries,

but survived; Lisa was pronounced brain dead at a local hospital

and died on June 10, 2008.

            Following an investigation, the harbormaster concluded

that the "concentration of passengers in the boat" caused a

"considerable imbalance," which most likely led to the Sea Star's

collision with the coral reef.      Similarly, the Mexican government

attributed the accident to the catamaran's "imprudent overload"

and the "negligent performance" of the captain.


     1 StudentCity offered some evidence that the catamaran's
maximum capacity was 250 passengers (though not for voyages to the
coral reef).    At the summary judgment stage, however, we are
constrained to view disputed facts in the plaintiffs' favor. See
Houlton Citizens' Coal. v. Town of Houlton, 175 F.3d 178, 184 (1st
Cir. 1999).


                                 - 4 -
           A civil action ensued.      Although this suit originally

had a wider compass, the only claim that is still velivolant is

the claim for Lisa's wrongful death — a claim brought by her

parents, Oahn Nguyen Chung (individually and in her capacity as

administratrix of Lisa's estate) and Liem Chung.2        As to this

claim, StudentCity moved to dismiss or, in the alternative, for

summary judgment.    See Fed. R. Civ. P. 12(b)(6), 56(a).        The

district court denied the motion to dismiss, but reserved decision

on summary judgment.    See Chung v. StudentCity.com, Inc. (Chung

I), No. 10-10943, 2013 WL 6528516, at *2 (D. Mass. Dec. 12, 2013).

It reasoned that

      [d]iscovery has not yet begun in this matter. . . . Much
      of the factual information plaintiffs desire is in
      defendant's    control   and   can   be    turned   over
      expeditiously.      That information may affect the
      determination of whether defendant voluntarily undertook
      a duty to ensure the safety of trip participants, and
      whether defendant knew or should have known about
      [SMA]'s dubious prior safety record, if indeed it
      exists.

Id.

           After limited discovery — a circumstance to which we

shortly shall return — the district court granted summary judgment

in favor of StudentCity.    With respect to one of the issues to




      2The remaining claims, including claims brought by and on
behalf of Loren, were consigned to arbitration pursuant to the
terms of StudentCity's standard customer agreement. See Chung v.
StudentCity.com, Inc., No. 10-10943, 2013 WL 504757, at *4 (D.
Mass. Feb. 12, 2013). That ruling has not been appealed.


                               - 5 -
which discovery had been allowed, the court concluded that there

was "no evidence to suggest that the steps StudentCity took in

selecting its snorkeling excursion vendor were unreasonable under

the circumstances."3     With respect to the other issue, the court

concluded     that   "StudentCity      voluntarily     assumed   a   duty    to

generally supervise tour participants during all StudentCity-

organized/scheduled events, including the June 7, 2008 snorkeling

excursion."      Even   so,     the   court   ruled    that    the   negligent

supervision    "claim   fails    on   causation"     because   "Lisa's   death

resulted not from inadequate supervision by StudentCity staff, but

rather from the boat accident caused by the overloading of the Sea

Star and its negligent operation by [SMA]."              This timely appeal

followed.

II.   ANALYSIS

            We review a district court's entry of summary judgment

de novo.    See Gomez v. Stop & Shop Supermkt. Co., 670 F.3d 395,

396 (1st Cir. 2012).      In conducting this appraisal, we take "all

the facts in the light most flattering to the nonmoving party,

resolving any evidentiary conflicts in that party's favor, and

drawing all reasonable inferences therefrom to his behoof."                 Id.

"We will affirm only if the record discloses no genuine issue as




      3
      This portion of the district court's summary judgment ruling
has not been challenged on appeal, and we treat the "negligent
selection" claim as foreclosed.


                                      - 6 -
to any material fact and the moving party is entitled to judgment

as    a   matter   of    law."      Tropigas      de   P.R.,   Inc.   v.   Certain

Underwriters at Lloyd's of London, 637 F.3d 53, 56 (1st Cir. 2011).

An issue is genuine if a reasonable factfinder could resolve it in

favor of either party.           See id.   An issue is material if it holds

the potential to change the outcome of the suit.                See id.

              Jurisdiction in this case is predicated on diversity of

citizenship and the existence of a controversy in the requisite

amount.      See 28 U.S.C. § 1332(a).       In a diversity case, state law

supplies the substantive rules of decision.               See Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938); Geshke v. Crocs, Inc., 740 F.3d

74, 77 (1st Cir. 2014).           The parties agree that, consistent with

the       choice-of-law       provision    in     the    customer     agreement,

Massachusetts law controls here.               We have said that "a federal

court sitting in diversity is free, if it chooses, to forgo

independent analysis and accept the parties' agreement" as to which

state law applies.        Borden v. Paul Revere Life Ins. Co., 935 F.2d

370, 375 (1st Cir. 1991).           Accordingly, we look to Massachusetts

law.

              Under Massachusetts law, wrongful death is a species of

negligence, see Mass. Gen. Laws ch. 229, § 2 (imposing liability

for damages against "[a] person who . . . by his negligence causes

the death of a person"), and as such demands proof of four

elements:     "that     the   defendant    owed    the   plaintiff    a    duty   of


                                       - 7 -
reasonable care, that the defendant breached this duty, that damage

resulted, and that there was a causal relation between the breach

of the duty and the damage," Jupin v. Kask, 849 N.E.2d 829, 834-

35 (Mass. 2006).

          The existence vel non of a duty presents "a question of

law to be resolved by the judge."       Cottam v. CVS Pharmacy, 764

N.E.2d 814, 819 (Mass. 2002).   Massachusetts courts recognize that

a duty may be voluntarily assumed and, if it is, "must be performed

with due care."    Id. at 821 (quoting Mullins v. Pine Manor Coll.,

449 N.E.2d 331, 336 (Mass. 1983)).          Causation, by contrast,

generally presents a question of fact within "the special province

of the jury."   Jupin, 849 N.E.2d at 835.   It is thus apparent that

duty and causation are separate and distinct elements of negligence

and negligence-like actions.

          Here, the plaintiffs' principal argument is that the

district court erred in premising its summary judgment decision on

the perceived absence of causation — an issue that was neither

argued by StudentCity nor open to discovery.     StudentCity demurs:

it asserts that the issue of causation was squarely raised at

summary judgment.   The record, though, belies this assertion.   We

start there.

          StudentCity posits that its motion papers made clear

that neither it nor its agents were




                                - 8 -
       part of the Sea Star's crew, and had no responsibility
       for boarding passengers, determining where passengers
       were to be positioned, navigating the vessel, providing
       safety equipment on the vessel, controlling or limiting
       the number of passengers, or otherwise instructing the
       passengers or the StudentCity participants on the Sea
       Star's rules and regulations.

In context, however, it is pellucid that these arguments were

advanced not in connection with any issue of causation, but to

support StudentCity's lack-of-duty theory.              Its summary judgment

briefing does not in any way, shape, or form link these arguments

to causation.       Instead, the arguments — to use StudentCity's own

term — related to its "responsibility," and "responsibility" is

synonymous    with    "duty."       See     Responsibility,    Oxford    English

Dictionary    (3d    ed.   2010),    http://www.oed.com/view/Entry/163862

(defining responsibility as "[t]he state or fact of being in charge

of or of having a duty towards a person or thing").

             Nor is StudentCity's assertion made more plausible by

either of two additional statements in its summary judgment papers.

It notes that, in its motion, it alleged that "[t]our operators

such   as   StudentCity     are     simply    not   liable   for   the   alleged

negligence of third-party service suppliers, . . . regardless of

the theory advanced."           This broad statement is of no help to

StudentCity,    though,     because    it    ignores   the    district   court's

holding that, in this instance, StudentCity voluntarily assumed a

duty to supervise.         Once assumed, that duty had to be performed

with due care.       See Cottam, 764 N.E.2d at 821.


                                      - 9 -
            StudentCity also points to a sentence in the memorandum

accompanying its summary judgment motion, to the effect that

"StudentCity owed no such duty [the breach of] which was the

proximate cause of Lisa Tam Chung's death." This statement plainly

went to duty, not causation, as a basis for summary judgment.

Consequently,    we   conclude,    without    serious      question,     that

StudentCity   never   raised   causation     as   a    ground   for   summary

judgment.

            Because causation was not placed in issue, we deem the

district court's decision to base its ruling on that ground to be

"a species of sua sponte summary judgment."           Berkovitz v. Home Box

Office, Inc., 89 F.3d 24, 28 (1st Cir. 1996).             While a district

court may in rare circumstances enter summary judgment on a ground

not raised by any party, see Fed. R. Civ. P. 56(f)(2), that power

should be exercised sparingly and "with great circumspection,"

Stella v. Town of Tewksbury, 4 F.3d 53, 55 (1st Cir. 1993).              The

"spontaneous nature" of the district court's action, though, does

not affect our de novo standard of review.            Berkovitz, 89 F.3d at

30; accord John G. Alden, Inc. of Mass. v. John G. Alden Ins.

Agency of Fla., Inc., 389 F.3d 21, 24 (1st Cir. 2004).

            When considering the boundaries of a district court's

authority to grant summary judgment sua sponte, we have regularly

imposed two constraints: first, discovery must be "sufficiently

advanced" to afford the parties "a reasonable opportunity to glean


                                  - 10 -
the material facts"; and second, the "targeted party" must have

been given "notice and a chance to present its evidence on the

essential elements of the claim or defense."    Berkovitz, 89 F.3d

at 29; accord Block Island Fishing, Inc. v. Rogers, 844 F.3d 358,

363 (1st Cir. 2016); Wells Real Estate Inv. Trust II, Inc. v.

Chardon/Hato Rey P'ship, S.E., 615 F.3d 45, 51 (1st Cir. 2010).

These conditions afford important protections: access to discovery

ensures that a litigant has an opportunity to learn the relevant

facts, and notice that an issue is in play ensures that a litigant

has an opportunity to put his best foot forward.    Both safeguards

are applicable where, as here, the district court grants summary

judgment on a ground not previously raised.        See Block Island

Fishing, 844 F.3d at 363.

           In applying these tenets, discovery is deemed to be

sufficiently advanced once it has "proceeded to the point where

the parties underst[an]d the material facts."   Sanchez v. Triple-

S Mgmt., Corp., 492 F.3d 1, 7 (1st Cir. 2007) (quoting Penobscot

Indian Nation v. Key Bank of Me., 112 F.3d 538, 562 (1st Cir.

1997)).   This means, at a minimum, that there must be a reasonable

opportunity to conduct discovery on a particular issue.   Here, the

plaintiffs were not given the chance to conduct any discovery at

all on the causation issue.   The district court's order reserving

decision on the summary judgment motion, fairly read, contemplated

discovery on only two factual issues: the existence of a duty to


                              - 11 -
supervise (that is "whether defendant voluntarily undertook a duty

to ensure the safety of trip participants") and whether StudentCity

breached its duty to investigate SMA (that is, "whether defendant

knew or should have known about [SMA]'s dubious prior safety

record").    Chung I, 2013 WL 6528516, at *2.

            Subsequent proceedings and communications drove home the

circumscribed scope of the permitted discovery.         When the parties

expressed uncertainty about the reach of the court's order, the

plaintiffs sought to confirm (by an e-mail to the court clerk)

"that the fact discovery deadline . . . only relates to the facts

related to the summary judgment issue of whether the defendant had

a duty to protect the decedent and the deadline does not relate to

all fact discovery on all issues in the event the motion for

summary judgment is denied."       The clerk responded that discovery

was so limited and that "if the motion is denied, I will set up

another hearing for the parties to come in and talk to the Judge."

StudentCity's counsel was copied on both parts of this e-mail

exchange.

            StudentCity's   own     objections   to    the    plaintiffs'

discovery   requests   support    our   conclusion   that   discovery   was

limited and excluded causation.          In framing these objections,

StudentCity insisted that discovery was limited to "whether [it]

represented to Lisa Chung that it would be providing supervision

on the snorkeling excursion, the scope of that allegedly-assumed


                                  - 12 -
duty, whether that duty was breached, and whether StudentCity

negligently selected [SMA]."   Causation was not mentioned — a fact

that undercuts StudentCity's assertion (at oral argument in this

court) that the plaintiffs could have deposed its employees freely

to seek information on the cause of Lisa's death.   That assertion

is also undercut by the fact that, during discovery, StudentCity

objected to providing "the name and contact information of all

employees of [StudentCity] responsible for supervision and student

safety on the date of the subject accident."4

          Later, the district court, acting on a motion to compel,

issued an order that confirmed the circumscribed nature of the

permitted discovery:

     In its previous order the court allowed the parties to
     conduct discovery limited to certain issues raised by
     defendant's motion for summary judgment. They include
     (1) representations made to the plaintiffs, both,
     participants and their parents, concerning the safety of
     participants; (2) investigations defendant undertook of
     the entities engaged for particular activities and of
     any brokers or agents who assisted the selection of such
     entities;    (3)    defendant's    knowledge   of    the
     qualifications of the owners and crew of the vessel in
     issue; and (4) any other information that bears on
     defendant's duty, if any, to ensure participants' safety
     and how they performed that duty.




     4  Even though StudentCity proceeded to furnish this
information,   it  restated   its   belief   "that  this   request
. . . exceeds the scope of the Court's . . . order in that it is
not limited to whether StudentCity assumed a duty to supervise the
June 7, 2008 snorkeling excursion."


                               - 13 -
Chung v. StudentCity.com, Inc., No. 10-10943, 2014 WL 644439, at

*1 (D. Mass. Feb. 19, 2014).     The purport of this order was quite

clear.5 And if any doubt lingered about the limited scope of the

permitted discovery, that doubt was erased when the parties (after

the discovery period ended) filed their supplemental briefing.

Most telling was StudentCity's supplemental brief, which declared:

     the only issues are (1) whether StudentCity negligently
     selected the Sea Star and thus could be held liable to
     the plaintiffs on a negligent selection theory or (2)
     whether StudentCity voluntarily assumed a duty where one
     would not otherwise exist to ensure Lisa Chung's safety
     on board the Sea Star.

             The district court's summary judgment order overlooks

the restricted nature of the parties' opportunity to develop the

facts.   It incorrectly states that "[d]iscovery is now complete."

It makes no mention of the limitation theretofore imposed on

discovery.    The order, which turned on an issue not argued by the

parties and as to which no discovery had been allowed, was beyond

the district court's authority.      "When a court charts a procedural

route,   lawyers   and   litigants   are   entitled   to   rely   on   it."

Berkovitz, 89 F.3d at 30.




     5 StudentCity argues that the phrase "how they performed that
duty" imports some ambiguity into the order. Given the context,
we do not think that a reasonably prudent lawyer would have
believed that this oblique reference, without more, opened the
door for unlimited discovery.     Cf. Benitez-Garcia v. Gonzalez-
Vega, 468 F.3d 1, 4 (1st Cir. 2006) (explaining that failure to
honor discovery orders may expose attorneys to sanctions).


                                - 14 -
          To compound the error, the plaintiffs had no notice that

causation was an issue ripe for decision at this stage of the case.

It is common ground that, as a precondition to the entry of summary

judgment, the targeted party must be "on notice that she had to

come forward with all of her evidence."   Celotex Corp. v. Catrett,

477 U.S. 317, 326 (1986).   In this context, adequate notice has

two components: "the summary judgment target is entitled to know

both the grounds that the district court will consider and the

point at which her obligation to bring forth evidence supporting

the elements of her claim accrues."    Rogan v. Menino, 175 F.3d 75,

79 (1st Cir. 1999).    Here, the plaintiffs were not seasonably

apprised that the court would consider the causation issue, nor

were they put on notice to adduce evidence supporting their view

of that issue.

          In Block Island Fishing, we suggested, albeit without

deciding, that it may be necessary to show prejudice when seeking

to vacate a sua sponte summary judgment.     See 844 F.3d at 364 &

n.1.   Here, the plaintiffs have satisfied any such burden.     For

one thing, there is every reason to believe that discovery directed

at causation would have shed light on whether StudentCity's acts

or omissions contributed to Lisa's death.   For another thing, even

on this underdeveloped record, the district court's conclusion

(that no reasonable jury could find that a breach of StudentCity's

voluntarily assumed duty to supervise caused Lisa's death) is far


                              - 15 -
from ironclad. The district court stated, without any elaboration,

that "Lisa's death resulted not from inadequate supervision by

StudentCity staff, but rather from the boat accident caused by the

overloading of the Sea Star and its negligent operation by [SMA]."

As we explain below, the facts do not necessarily support that

leap in logic.

            The plaintiffs' flagship claim is that StudentCity's

failure to supervise the snorkeling excursion, in combination with

the shipowner's negligence, caused Lisa's death.                   The district

court's   reasoning   seems    to    give    insufficient       weight    to   the

venerable   rule    that    more    than    one    tortfeasor    can     be    held

responsible for a single incident.           See Shantigar Found. v. Bear

Mtn. Builders, 804 N.E.2d 324, 332 (Mass. 2004) ("Under our current

system of joint and several liability, a plaintiff injured by more

than one tortfeasor may sue any or all of them for her full

damages.").

            On the meager record before us, numerous potential jury

questions   loom.     For    example,      would    an   on-duty    StudentCity

representative, if on board at the commencement of the voyage,

have thought that the boat was overcrowded and confronted its

captain and crew?6     Would that representative have prevented the




     6 In this regard, we note that StudentCity admitted, through
the deposition of its director of operations, see Fed. R. Civ. P.
30(b), that its employees should step in to quell "obvious"


                                    - 16 -
passengers from congregating on one side of the vessel, and thus

avoided its tragic imbalance?     Would StudentCity supervision have

effected a more efficient emergency exit for Lisa, particularly in

view of the fact that some Sea Star crew members deserted ship?

            The answers to these (and other) questions of fact are

not certain.      What is certain, though, is that none of these

questions   was   properly   before   the   district    court   at   summary

judgment.

            To say more would be to paint the lily.             The record

reflects that the district court granted summary judgment for

StudentCity on an issue — causation — as to which no discovery had

been allowed and no notice had been afforded.          That was error, and

manifestly not harmless.     The summary judgment ruling, therefore,

must be set aside.

III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

we vacate the judgment of the district court and remand for further

proceedings consistent with this opinion.



Vacated and Remanded.        Costs shall be taxed in favor of the

plaintiffs.




dangers. At an event not run by StudentCity, this might include
alerting the managers of the gathering to the danger.


                                 - 17 -